Exhibit 10.6 Execution Version OMNIBUS AMENDMENT THIS OMNIBUS AMENDMENT (this “Amendment”) is entered into as of September 28, 2015 by and among JPMorgan Chase Bank, National Association, a national banking association (together with its successors and assigns, “JPM”) and H/2 SO III Funding I LLC, a Delaware limited liability company (together with its successors and assigns, “H/2” and with JPM, individually or collectively, as the context may require “Lender”), Seritage SRC Finance LLC, a Delaware limited liability company (together with its permitted successors and assigns, “SRC Borrower”), and Seritage KMT Finance LLC, a Delaware limited liability company (together with its permitted successors and assigns, “KMT Borrower” and, with SRC Borrower, individually or collectively, as the context may require, “Borrower”) and Seritage GS Holdings LLC, a Delaware limited liability company (together with its permitted successors and assigns, “GS JV Pledgor”), Seritage SPS Holdings LLC, a Delaware limited liability company (together with its permitted successors and assigns, “SPS JV Pledgor”), and Seritage MS Holdings LLC, a Delaware limited liability company (together with its permitted successors and assigns, “MS JV Pledgor” and with GS JV Pledgor and SPS JV Pledgor, individually or collectively, as the context may require, “JV Pledgor”) and Seritage Growth Properties, a Maryland real estate investment trust (together with its permitted successors and assigns, “Seritage REIT”), and Seritage Growth Properties, L.P., a Delaware limited partnership (together with its permitted successors and assigns, “Seritage OP” and together with Seritage REIT, collectively, jointly and severally “Guarantor”), and amends (i) that certain Loan Agreement, dated as of July 7, 2015, by and between Lender and Borrower (the “Loan Agreement”) and (ii) that certain Guaranty, dated as of July 7, 2015, by Seritage REIT and Seritage OP for the benefit of Lender (the “Guaranty”).Capitalized terms used herein and not otherwise defined shall have the meanings given such terms in the Loan Agreement.
